Exhibit 10.43

MMRGLOBAL, INC.
2011 EQUITY INCENTIVE PLAN

Initially Adopted by the Board of Directors on September 1, 2011 and Approved by
the Stockholders
on June ___, 2012;

TERMINATION DATE: August 31, 2021

1. PURPOSES

.



(a) General Purpose.

The Company, by means of the MMRGlobal, Inc. 2011 Equity Incentive Plan (the
"Plan"), seeks to retain the services of the group of persons eligible to
receive Stock Awards, to secure and retain the services of new members of this
group and to provide incentives for such persons to exert maximum efforts for
the success of the Company and its Affiliates.



(b) Eligible Stock Award Recipients.

The persons eligible to receive Stock Awards are Employees, Directors and
Consultants.



(c) Available Stock Awards.

The purpose of the Plan is to provide a means by which eligible recipients of
Stock Awards may be given an opportunity to benefit from increases in the value
of the Common Stock through the granting of the following Stock Awards: (i)
Incentive Stock Options, (ii) Nonstatutory Stock Options, (iii) Stock Purchase
Awards, (iv) Stock Bonus Awards, (v) Stock Appreciation Rights, (vi) Stock Unit
Awards and (vii) Other Stock Awards.



2. DEFINITIONS

.



(a) "Affiliate"

means any parent corporation or subsidiary corporation of the Company, whether
now or hereafter existing, as those terms are defined in Sections 424(e) and
(f), respectively, of the Code.



(b) "Board"

means the Board of Directors of the Company.



(c) "Capitalization Adjustment"

has the meaning ascribed to that term in Section 11(a).



(d) "Cause"

means, with respect to a Participant, the occurrence of any of the following:
(i) such Participant's commission of any felony or any crime involving fraud,
dishonesty or moral turpitude under the laws of the United States or any state
thereof; (ii) such Participant's attempted commission of, or participation in, a
fraud or act of dishonesty against the Company; (iii) such Participant's
intentional, material violation of any contract or agreement between the
Participant and the Company or any statutory duty owed to the Company; (iv) such
Participant's unauthorized use or disclosure of the Company's confidential
information or trade secrets; (v) such Participant's gross misconduct; or (vi)
such Participant's conduct that constitutes gross insubordination, incompetence
or habitual neglect of duties and that results in (or might reasonably result
in) material harm to the business of the Company. The determination that a
termination is for Cause shall be made by the Company in its sole and exclusive
judgment and discretion. Any determination by the Company that the Continuous
Service of a Participant was terminated by reason of dismissal without Cause for
the purposes of outstanding Stock Awards held by such Participant shall have no
effect upon any determination of the rights or obligations of the Company or
such Participant for any other purpose.



(e) "Change in Control"

means the occurrence, in a single transaction or in a series of related
transactions, of any one or more of the following events:



(i)

any Exchange Act Person becomes the Owner, directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the combined voting
power of the Company's then outstanding securities other than by virtue of a
merger, consolidation or similar transaction. Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur (A) on account of the acquisition
of securities of the Company by an investor, any affiliate thereof or any other
Exchange Act Person from the Company in a transaction or series of related
transactions the primary purpose of which is to obtain financing for the Company
through the issuance of equity securities or (B) solely because the level of
Ownership held by any Exchange Act Person (the "Subject Person") exceeds the
designated percentage threshold of the outstanding voting securities as a result
of a repurchase or other acquisition of voting securities by the Company
reducing the number of shares outstanding, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur;



--------------------------------------------------------------------------------

(ii)

there is consummated a merger, consolidation or similar transaction involving
(directly or indirectly) the Company and, immediately after the consummation of
such merger, consolidation or similar transaction, the stockholders of the
Company immediately prior thereto do not Own, directly or indirectly, either (A)
outstanding voting securities representing more than fifty percent (50%) of the
combined outstanding voting power of the surviving Entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving Entity in such
merger, consolidation or similar transaction, in each case in substantially the
same proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;

(iii)

the stockholders of the Company approve or the Board approves a plan of complete
dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company shall otherwise occur;



(iv)

there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or



(v)

individuals who, on the date this Plan is adopted by the Board, are members of
the Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the members of the Board; provided, however, that if the appointment
or election (or nomination for election) of any new Board member was approved or
recommended by a majority vote of the members of the Incumbent Board then still
in office, such new member shall, for purposes of this Plan, be considered as a
member of the Incumbent Board.



Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Stock Awards subject to such
agreement (it being understood, however, that if no definition of Change in
Control or any analogous term is set forth in such an individual written
agreement, the foregoing definition shall apply).

(f) "Code"

means the Internal Revenue Code of 1986, as amended.



(g) "Committee"

means a committee of one (1) or more members of the Board appointed by the Board
in accordance with Section 3(c).



(h) "Common Stock"

means the common stock of the Company.



(i) "Company"

means MMRGlobal, Inc., a Delaware corporation.



(j) "Consultant"

means any person, including an advisor, who (i) is engaged by the Company or an
Affiliate to render consulting or advisory services and is compensated for such
services or (ii) is serving as a member of the Board of Directors of an
Affiliate and is compensated for such services. However, service solely as a
Director, or payment of a fee for such services, shall not cause a Director to
be considered a "Consultant" for purposes of the Plan.



(k) "Continuous Service"

means that the Participant's service with the Company or an Affiliate, whether
as an Employee, Director or Consultant, is not interrupted or terminated. A
change in the capacity in which the Participant renders service to the Company
or an Affiliate as an Employee, Consultant or Director or a change in the entity
for which the Participant renders such service, provided that there is no
interruption or termination of the Participant's service with the Company or an
Affiliate, shall not terminate a Participant's Continuous Service. For example,
a change in status from an Employee of the Company to a Consultant of an
Affiliate or to a Director shall not constitute an interruption of Continuous
Service. The Board or the chief executive officer of the Company, in that
party's sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal leave.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in a Stock Award only to such extent as may be
provided in the Company's leave of absence policy or in the written terms of the
Participant's leave of absence.



(l) "Corporate Transaction"

means the occurrence, in a single transaction or in a series of related
transactions, of any one or more of the following events:



(i)

a sale or other disposition of all or substantially all, as determined by the
Board in its discretion, of the consolidated assets of the Company and its
Subsidiaries;



(ii)

a sale or other disposition of at least ninety percent (90%) of the outstanding
securities of the Company;



(iii)

a merger, consolidation or similar transaction following which the Company is
not the surviving corporation; or



--------------------------------------------------------------------------------

(iv)

a merger, consolidation or similar transaction following which the Company is
the surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger, consolidation or similar transaction are converted or
exchanged by virtue of the merger, consolidation or similar transaction into
other property, whether in the form of securities, cash or otherwise.

(m) "Covered Employee"

means the chief executive officer and the four (4) other highest compensated
officers of the Company for whom total compensation is required to be reported
to stockholders under the Exchange Act, as determined for purposes of Section
162(m) of the Code.



(n) "Director"

means a member of the Board.



(o) "Disability"

means the permanent and total disability of a person within the meaning of
Section 22(e)(3) of the Code.



(p) "Employee"

means any person employed by the Company or an Affiliate. However, service
solely as a Director, or payment of a fee for such services, shall not cause a
Director to be considered an "Employee" for purposes of the Plan.



(q) "Entity"

means a corporation, partnership or other entity.



(r) "Exchange Act"

means the Securities Exchange Act of 1934, as amended.



(s) "Exchange Act Person"

means any natural person, Entity or "group" (within the meaning of Section 13(d)
or 14(d) of the Exchange Act), except that "Exchange Act Person" shall not
include (A) the Company or any Subsidiary of the Company, (B) any employee
benefit plan of the Company or any Subsidiary of the Company or any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any Subsidiary of the Company, (C) an underwriter temporarily holding
securities pursuant to an offering of such securities, (D) an Entity Owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their Ownership of stock of the Company.



(t) "Fair Market Value"

means, as of any date, the value of the Common Stock determined as follows:



(i)

If the Common Stock is listed on any established stock exchange or traded on the
Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value of a
share of Common Stock shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or market (or
the exchange or market with the greatest volume of trading in the Common Stock)
on the last market trading day prior to the day of determination, as reported in
The Wall Street Journal or such other source as the Board deems reliable.



(ii)

In the absence of such markets for the Common Stock, the Fair Market Value shall
be determined by the Board in good faith.



(u) "Incentive Stock Option"

means an Option intended to qualify as an incentive stock option within the
meaning of Section 422 of the Code and the regulations promulgated thereunder.



(w) "Non-Employee Director"

means a Director who either (i) is not a current Employee or Officer of the
Company or an Affiliate, does not receive compensation, either directly or
indirectly, from the Company or an Affiliate for services rendered as a
consultant or in any capacity other than as a Director (except for an amount as
to which disclosure would not be required under Item 404(a) of Regulation S-K
promulgated pursuant to the Securities Act ("Regulation S-K")), does not possess
an interest in any other transaction for which disclosure would be required
under Item 404(a) of Regulation S-K, and is not engaged in a business
relationship for which disclosure would be required pursuant to Item 404(b) of
Regulation S-K; or (ii) is otherwise considered a "non-employee director" for
purposes of Rule 16b-3.



(x) "Nonstatutory Stock Option"

means an Option not intended to qualify as an Incentive Stock Option.



(y) "Officer"

means a person who is an officer of the Company within the meaning of Section 16
of the Exchange Act and the rules and regulations promulgated thereunder.



(z) "Option"

means an Incentive Stock Option or a Nonstatutory Stock Option to purchase
shares of Common Stock granted pursuant to the Plan.



(aa) "Option Agreement"

means a written agreement between the Company and an Optionholder evidencing the
terms and conditions of an Option grant. Each Option Agreement shall be subject
to the terms and conditions of the Plan.



(bb) "Optionholder"

means a person to whom an Option is granted pursuant to the Plan or, if
applicable, such other person who holds an outstanding Option.



(cc) "Other Stock Award"

means an award based in whole or in part by reference to the Common Stock which
is granted pursuant to the terms and conditions of Section 7(e).



--------------------------------------------------------------------------------

(dd) "Other Stock Award Agreement"

means a written agreement between the Company and a holder of an Other Stock
Award evidencing the terms and conditions of an Other Stock Award grant. Each
Other Stock Award Agreement shall be subject to the terms and conditions of the
Plan.

(ee) "Outside Director"

means a Director who either (i) is not a current employee of the Company or an
"affiliated corporation" (within the meaning of Treasury Regulations promulgated
under Section 162(m) of the Code), is not a former employee of the Company or an
"affiliated corporation" who receives compensation for prior services (other
than benefits under a tax-qualified retirement plan) during the taxable year,
has not been an officer of the Company or an "affiliated corporation", and does
not receive remuneration from the Company or an "affiliated corporation," either
directly or indirectly, in any capacity other than as a Director or (ii) is
otherwise considered an "outside director" for purposes of Section 162(m) of the
Code.



(ff) "Own," "Owned," "Owner," "Ownership"

A person or Entity shall be deemed to "Own," to have "Owned," to be the "Owner"
of, or to have acquired "Ownership" of securities if such person or Entity,
directly or indirectly, through any contract, arrangement, understanding,
relationship or otherwise, has or shares voting power, which includes the power
to vote or to direct the voting, with respect to such securities.



(gg) "Participant"

means a person to whom a Stock Award is granted pursuant to the Plan or, if
applicable, such other person who holds an outstanding Stock Award.



(hh) "Plan"

has the meaning set forth in Section 1(a).



(ii) "Rule 16b-3"

means Rule 16b-3 promulgated under the Exchange Act or any successor to Rule
16b- 3, as in effect from time to time.



(jj) "Securities Act"

means the Securities Act of 1933, as amended.



(kk) "Stock Appreciation Right"

means a right to receive the appreciation of Common Stock that is granted
pursuant to the terms and conditions of Section 7(d).



(ll) "Stock Appreciation Right Agreement"

means a written agreement between the Company and a holder of a Stock
Appreciation Right evidencing the terms and conditions of a Stock Appreciation
Right grant. Each Stock Appreciation Right Agreement shall be subject to the
terms and conditions of the Plan.



(mm) "Stock Award"

means any right granted under the Plan, including an Option, a Stock Purchase
Award, Stock Bonus Award, a Stock Appreciation Right, a Stock Unit Award or any
Other Stock Award.



(nn) "Stock Award Agreement"

means a written agreement between the Company and a Participant evidencing the
terms and conditions of a Stock Award grant. Each Stock Award Agreement shall be
subject to the terms and conditions of the Plan.



(oo) "Stock Bonus Award"

means an award of shares of Common Stock which is granted pursuant to the terms
and conditions of Section 7(b).



(pp) "Stock Bonus Award Agreement"

means a written agreement between the Company and a holder of a Stock Bonus
Award evidencing the terms and conditions of a Stock Bonus Award grant. Each
Stock Bonus Award Agreement shall be subject to the terms and conditions of the
Plan.



(qq) "Stock Purchase Award"

means an award of shares of Common Stock which is granted pursuant to the terms
and conditions of Section 7(a).



(rr) "Stock Purchase Award Agreement"

means a written agreement between the Company and a holder of a Stock Purchase
Award evidencing the terms and conditions of a Stock Purchase Award grant. Each
Stock Purchase Award Agreement shall be subject to the terms and conditions of
the Plan.



(ss) "Stock Unit Award"

means a right to receive shares of Common Stock which is granted pursuant to the
terms and conditions of Section 7(c).



(tt) "Stock Unit Award Agreement"

means a written agreement between the Company and a holder of a Stock Unit Award
evidencing the terms and conditions of a Stock Unit Award grant. Each Stock Unit
Award Agreement shall be subject to the terms and conditions of the Plan.



(uu) "Subsidiary"

means, with respect to the Company, (i) any corporation of which more than fifty
percent (50%) of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether, at the time, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, Owned by the Company, and
(ii) any partnership in which the Company has a direct or indirect interest
(whether in the form of voting or participation in profits or capital
contribution) of more than fifty percent (50%).



(vv) "Ten Percent Stockholder"

means a person who Owns (or is deemed to Own pursuant to Section 424(d) of the
Code) stock possessing more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or of any of its Affiliates.



--------------------------------------------------------------------------------

3. ADMINISTRATION

.

(a) Administration by Board

. The Board shall administer the Plan unless and until the Board delegates
administration of the Plan to a Committee, as provided in Section 3(c).



(b) Powers of Board

. The Board shall have the power, subject to, and within the limitations of, the
express provisions of the Plan:



(i)

To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive Common Stock
pursuant to a Stock Award; and the number of shares of Common Stock with respect
to which a Stock Award shall be granted to each such person.



(ii)

To construe and interpret the Plan and Stock Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.



(iii)

To effect, at any time and from time to time, with the consent of any adversely
affected Optionholder, (1) the reduction of the exercise price of any
outstanding Option under the Plan, (2) the cancellation of any outstanding
Option under the Plan and the grant in substitution therefor of (A) a new Option
under the Plan or another equity plan of the Company covering the same or a
different number of shares of Common Stock, (B) a Stock Purchase Award, (C) a
Stock Bonus Award, (D) a Stock Appreciation Right, (E) a Stock Unit Award (F) an
Other Stock Award, (G) cash and/or (H) other valuable consideration (as
determined by the Board, in its sole discretion), or (3) any other action that
is treated as a repricing under generally accepted accounting principles.



(iv)

To amend the Plan or a Stock Award as provided in Section 12.



(v)

To terminate or suspend the Plan as provided in Section 13.



(vi)

Generally, to exercise such powers and to perform such acts as the Board deems
necessary or expedient to promote the best interests of the Company and that are
not in conflict with the provisions of the Plan.



(vii)

To adopt such procedures and sub-plans as are necessary or appropriate to permit
participation in the Plan by Employees who are foreign nationals or employed
outside the United States.



(c) Delegation to Committee

.



(i) General

. The Board may delegate some or all of the administration of the Plan to a
Committee or Committees of one (1) or more members of the Board, and the term
"Committee" shall apply to any person or persons to whom such authority has been
delegated. If administration is delegated to a Committee, the Committee shall
have, in connection with the administration of the Plan, the powers theretofore
possessed by the Board that have been delegated to the Committee, including the
power to delegate to a subcommittee any of the administrative powers the
Committee is authorized to exercise (and references in this Plan to the Board
shall thereafter be to the Committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may retain the authority to
concurrently administer the Plan with the



Committee and may, at any time, revest in the Board some or all of the powers
previously delegated.

(ii) Section 162(m) and Rule 16b-3 Compliance

. In the discretion of the Board, the Committee may consist solely of two or
more Outside Directors, in accordance with Section 162(m) of the Code, and/or
solely of two or more Non-Employee Directors, in accordance with Rule 16b-3. In
addition, the Board or the Committee, in its discretion, may (1) delegate to a
committee of one or more members of the Board who need not be Outside Directors
the authority to grant Stock Awards to eligible persons who are either (a) not
then Covered Employees and are not expected to be Covered Employees at the time
of recognition of income resulting from such Stock Award, or (b) not persons
with respect to whom the Company wishes to comply with Section 162(m) of the
Code, and/or (2) delegate to a committee of one or more members of the Board who
need not be Non-Employee Directors the authority to grant Stock Awards to
eligible persons who are not then subject to Section 16 of the Exchange Act.



(d) Delegation to an Officer

. The Board may delegate to one or more Officers of the Company the authority to
do one or both of the following (i) designate Officers and Employees of the
Company or any of its Subsidiaries to be recipients of Stock Awards and (ii)
determine the number of shares of Common Stock to be subject to such Stock
Awards granted to such Officers and Employees of the Company; provided, however,
that the Board resolutions regarding such delegation shall specify the total
number of shares of Common Stock that may be subject to the Stock Awards granted
by such Officer and that such Officer may not grant a Stock Award to himself or
herself. Notwithstanding anything to the contrary in this Section 3(d), the
Board may not delegate to an Officer authority to determine the Fair Market
Value of the Common Stock pursuant to Section 2(t)(ii) above.



--------------------------------------------------------------------------------

(e) Effect of Board's Decision

. All determinations, interpretations and constructions made by the Board in
good faith shall not be subject to review by any person and shall be final,
binding and conclusive on all persons.

(f) Cancellation and Re-Grant of Stock Awards.

Neither the Board nor any Committee shall have the authority to: (i) reprice any
outstanding Stock Awards under the Plan, (ii) cancel and re-grant any
outstanding Stock Awards under the Plan, or (iii) buyout any underwater Options
for cash; in each case, unless the stockholders of the Company have approved
such an action within twelve (12) months prior to such an event.



4. SHARES SUBJECT TO THE PLAN

.



(a) Share Reserve

. Subject to the provisions of Section 11(a) relating to Capitalization
Adjustments, the shares of Common Stock that may be issued pursuant to Stock
Awards shall not exceed in the aggregate 27,000,000 shares of Common Stock plus
an annual increase to be added on the first day of each Company fiscal year,
beginning in 2012 and ending in (and including) 2021, equal to the least of the
following amounts: (i) five percent (5%) of the Company's outstanding shares of
Common Stock on the day preceding the first day of such fiscal year (rounded to
the nearest whole share), (ii) 5,00,000 shares of Common Stock, or (iii) an
amount determined by the Board.



(b) Reversion of Shares to the Share Reserve

. If any Stock Award shall for any reason expire or otherwise terminate, in
whole or in part, without having been exercised in full, or if any shares of
Common Stock issued to a Participant pursuant to a Stock Award are forfeited to
or repurchased by the Company, including, but not limited to, any repurchase or
forfeiture caused by the failure to meet a contingency or condition required for
the vesting of such shares, then the shares of Common Stock not issued under
such Stock Award, or forfeited to or repurchased by the Company, shall revert to
and again become available for issuance under the Plan. If any shares subject to
a Stock Award are not delivered to a Participant because such shares are
withheld for the payment of taxes or the Stock Award is exercised through a
reduction of shares subject to the Stock Award (i.e., "net exercised"), the
number of shares that are not delivered to the Participant shall remain
available for issuance under the Plan. If the exercise price of any Stock Award
is satisfied by tendering shares of Common Stock held by the Participant (either
by actual delivery or attestation), then the number of shares so tendered shall
remain available for issuance under the Plan.



(c) Incentive Stock Option Limit.

Notwithstanding anything to the contrary in this Section 4(c), subject to the
provisions of Section 11(a) relating to Capitalization Adjustments the aggregate
maximum number of shares of Common Stock that may be issued as Incentive Stock
Options shall not exceed the number of shares of Common Stock available for
issuance hereunder at any given time.



(d) Share Counting Limit.

Notwithstanding anything to the contrary in the Plan, subject to Section 4(b),
the number of shares available for issuance under the Plan shall be reduced by:
(i) one (1) share for each share of Common Stock issued pursuant to (A) an
Option granted under Section 6, or (B) a Stock Appreciation Right granted under
Section 7(d); and (ii) two (2) shares for each share of Common Stock issued
pursuant to a Stock Purchase Award granted under Section 7(a), Stock Bonus Award
granted under Section 7(b), Stock Unit Award granted under Section 7(c), or
Other Stock Award granted under Section 7(e).



(e) Source of Shares

. The shares of Common Stock subject to the Plan may be unissued shares or
reacquired shares, bought on the market or otherwise.



5. ELIGIBILITY

.



(a) Eligibility for Specific Stock Awards

. Incentive Stock Options may be granted only to Employees. Stock Awards other
than Incentive Stock Options may be granted to Employees, Directors and
Consultants.



(b) Ten Percent Stockholders

. A Ten Percent Stockholder shall not be granted an Incentive Stock Option
unless the exercise price of such Option is at least one hundred ten percent
(110%) of the Fair Market Value of the Common Stock on the date of grant and the
Option is not exercisable after the expiration of five (5) years from the date
of grant.



(c) Section 162(m) Limitation on Annual Grants

. Subject to the provisions of Section 11(a) relating to Capitalization
Adjustments, at such time as the Company may be subject to the applicable
provisions of Section 162(m) of the Code, no Employee shall be eligible to be
granted Options or Stock Appreciation Rights covering more than two one million
(2,000,000) shares of Common Stock during any calendar year.



(d) Consultants

. A Consultant shall not be eligible for the grant of a Stock Award if, at the
time of grant, a Form S-8 Registration Statement under the Securities Act ("Form
S-8") is not available to register either the offer or the sale of the Company's
securities to such Consultant because of the nature of the services that the
Consultant is providing to the Company, because the Consultant is not a natural
person, or because of any other rule governing the use of Form S-8.



--------------------------------------------------------------------------------

6. OPTION PROVISIONS

.

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and,
if certificates are issued, a separate certificate or certificates shall be
issued for shares of Common Stock purchased on exercise of each type of Option.
The provisions of separate Options need not be identical, but each Option shall
include (through incorporation of provisions hereof by reference in the Option
or otherwise) the substance of each of the following provisions:

(a) Term

. The Board shall determine the term of an Option; provided however that,
subject to the provisions of Section 5(b) regarding Ten Percent Stockholders, no
Incentive Stock Option shall be exercisable after the expiration of ten (10)
years from the date on which it was granted.



(b) Exercise Price of an Incentive Stock Option

. Subject to the provisions of Section 5(b) regarding Ten Percent Stockholders,
the exercise price of each Incentive Stock Option shall be not less than one
hundred percent (100%) of the Fair Market Value of the Common Stock subject to
the Option on the date the Option is granted. Notwithstanding the foregoing, an
Incentive Stock Option may be granted with an exercise price lower than that set
forth in the preceding sentence if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.



(c) Exercise Price of a Nonstatutory Stock Option

. The exercise price of each Nonstatutory Stock Option shall be not less than
one hundred percent (100%) of the Fair Market Value of the Common Stock subject
to the Option on the date the Option is granted. Notwithstanding the foregoing,
a Nonstatutory Stock Option may be granted with an exercise price lower than
that set forth in this section if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.



(d) Consideration

. The purchase price of Common Stock acquired pursuant to an Option shall be
paid, to the extent permitted by applicable law, either (i) in cash at the time
the Option is exercised or (ii) at the discretion of the Board at the time of
the grant of the Option (or subsequently in the case of a Nonstatutory Stock
Option) (1) by delivery to the Company (either by actual delivery or
attestation) of other Common Stock at the time the Option is exercised, (2)
according to a deferred payment or other similar arrangement with the
Optionholder, (3) by a "net exercise" of the Option (as further described
below), (4) pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board that, prior to the issuance of Common Stock, results
in either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds or (5) in any other form of legal consideration that may be
acceptable to the Board. Unless otherwise specifically provided in the Option,
the purchase price of Common Stock acquired pursuant to an Option that is paid
by delivery to the Company of other Common Stock acquired, directly or
indirectly from the Company, shall be paid only by shares of the Common Stock of
the Company that have been held for more than six (6) months (or such longer or
shorter period of time required to avoid a charge to earnings for financial
accounting purposes). At any time that the Company is incorporated in Delaware,
payment of the Common Stock's "par value," as defined in the Delaware General
Corporation Law, shall not be made by deferred payment.



In the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the minimum rate of interest necessary to
avoid (1) the treatment as interest, under any applicable provisions of the
Code, of any amounts other than amounts stated to be interest under the deferred
payment arrangement and (2) the treatment of the Option as a variable award for
financial accounting purposes.

In the case of a "net exercise" of an Option, the Company will not require a
payment of the exercise price of the Option from the Participant but will reduce
the number of shares of Common Stock issued upon the exercise by the largest
number of whole shares that has a Fair Market Value that does not exceed the
aggregate exercise price. With respect to any remaining balance of the aggregate
exercise price, the Company shall accept a cash payment from the Participant.
Shares of Common Stock will no longer be outstanding under an Option (and will
therefore not thereafter be exercisable) following the exercise of such Option
to the extent of (i) shares used to pay the exercise price of an Option under
the "net exercise", (ii) shares actually delivered to the Participant as a
result of such exercise and (iii) shares withheld for purposes of tax
withholding.

(e) Transferability of an Incentive Stock Option

. An Incentive Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
provided by or otherwise satisfactory to the Company, designate a third party
who, in the event of the death of the Optionholder, shall thereafter be entitled
to exercise the Option.



--------------------------------------------------------------------------------

(f) Transferability of a Nonstatutory Stock Option

. A Nonstatutory Stock Option shall be transferable to the extent provided in
the Option Agreement. If the Nonstatutory Stock Option does not provide for
transferability, then the Nonstatutory Stock Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder.
Notwithstanding the foregoing, the Optionholder may, by delivering written
notice to the Company, in a form provided by or otherwise satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

(g) Vesting Generally

. The total number of shares of Common Stock subject to an Option may vest and
therefore become exercisable in periodic installments that may be equal. The
Option may be subject to such other terms and conditions on the time or times
when it may be exercised (which may be based on performance or other criteria)
as the Board may deem appropriate. The vesting provisions of individual Options
may vary. The provisions of this Section 6(g) are subject to any Option
provisions governing the minimum number of shares of Common Stock as to which an
Option may be exercised.



(h) Termination of Continuous Service

. In the event that an Optionholder's Continuous Service terminates (for reasons
other than Cause or upon the Optionholder's death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service) but only within such period of time ending on the earlier of (i) the
expiration of the term of the Option as set forth in the Option Agreement or
(ii) the date three (3) months following the termination of the Optionholder's
Continuous Service (or such longer or shorter period specified in the Option
Agreement). If, after termination of Continuous Service, the Optionholder does
not exercise his or her Option within the time specified herein or in the Option
Agreement (as applicable), the Option shall terminate.



(i) Extension of Termination Date

. An Optionholder's Option Agreement may provide that if the exercise of the
Option following the termination of the Optionholder's Continuous Service (for
reasons other than Cause or upon the Optionholder's death or Disability) would
be prohibited at any time solely because the issuance of shares of Common Stock
would violate the registration requirements under the Securities Act, then the
Option shall terminate on the earlier of (i) the expiration of the term of the
Option set forth in the Option Agreement or (ii) the expiration of a period of
three (3) months after the termination of the Optionholder's Continuous Service
during which the exercise of the Option would not be in violation of such
registration requirements.



(j) Disability of Optionholder

. In the event that an Optionholder's Continuous Service terminates as a result
of the Optionholder's Disability, the Optionholder may exercise his or her
Option (to the extent that the Optionholder was entitled to exercise such Option
as of the date of termination of Continuous Service), but only within such
period of time ending on the earlier of (i) the expiration of the term of the
Option as set forth in the Option Agreement or (ii) the date twelve (12) months
following such termination of Continuous Service (or such longer or shorter
period specified in the Option Agreement). If, after termination of Continuous
Service, the Optionholder does not exercise his or her Option within the time
specified herein or in the Option Agreement (as applicable), the Option shall
terminate.



(k) Death of Optionholder

. In the event that (i) an Optionholder's Continuous Service terminates as a
result of the Optionholder's death or (ii) the Optionholder dies within the
period (if any) specified in the Option Agreement after the termination of the
Optionholder's Continuous Service for a reason other than death, then the Option
may be exercised (to the extent the Optionholder was entitled to exercise such
Option as of the date of death) by the Optionholder's estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the option upon the Optionholder's death pursuant
to Section 6(e) or 6(f), but only within the period ending on the earlier of (i)
the expiration of the term of such Option as set forth in the Option Agreement
or (ii) the date eighteen (18) months following the date of death (or such
longer or shorter period specified in the Option Agreement). If, after the
Optionholder's death, the Option is not exercised within the time specified
herein or in the Option Agreement (as applicable), the Option shall terminate.



(l) Termination for Cause

. In the event that an Optionholder's Continuous Service is terminated for
Cause, the Option shall terminate upon the termination date of such
Optionholder's Continuous Service, and the Optionholder shall be prohibited from
exercising his or her Option from and after the time of such termination of
Continuous Service.



(m) Early Exercise

. The Option may include a provision whereby the Optionholder may elect at any
time before the Optionholder's Continuous Service terminates to exercise the
Option as to any part or all of the shares of Common Stock subject to the Option
prior to the full vesting of the Option. Any unvested shares of Common Stock so
purchased may be subject to a repurchase option in favor of the Company or to
any other restriction the Board determines to be appropriate. The Company shall
not be required to exercise its repurchase option until at least six (6) months
(or such longer or shorter period of time required to avoid a charge to earnings
for financial accounting purposes) have elapsed following exercise of the Option
unless the Board otherwise specifically provides in the Option.



--------------------------------------------------------------------------------

7. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

(a) Stock Purchase Awards

. Each Stock Purchase Award Agreement shall be in such form and shall contain
such terms and conditions as the Board shall deem appropriate. At the Board's
election, shares of Common Stock may be (i) held in book entry form subject to
the Company's instructions until any restrictions relating to the Stock Purchase
Award lapse; or (ii) evidenced by a certificate, which certificate shall be held
in such form and manner as determined by the Board. The terms and conditions of
Stock Purchase Award Agreements may change from time to time, and the terms and
conditions of separate Stock Purchase Award Agreements need not be identical,
provided, however, that each Stock Purchase Award Agreement shall include
(through incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

(i) Purchase Price

. At the time of the grant of a Stock Purchase Award, the Board will determine
the price to be paid by the Participant for each share subject to the Stock
Purchase Award. To the extent required by applicable law, the price to be paid
by the Participant for each share of the Stock Purchase Award will not be less
than the par value of a share of Common Stock.



(ii) Consideration

. At the time of the grant of a Stock Purchase Award, the Board will determine
the consideration permissible for the payment of the purchase price of the Stock
Purchase Award. The purchase price of Common Stock acquired pursuant to the
Stock Purchase Award shall be paid either: (i) in cash at the time of purchase
or (ii) in any other form of legal consideration that may be acceptable to the
Board and permissible under the Delaware General Corporation Law.



(iii) Vesting

. Shares of Common Stock acquired under a Stock Purchase Award may be subject to
a share repurchase right or option in favor of the Company in accordance with a
vesting schedule to be determined by the Board.



(iv) Termination of Participant's Continuous Service

. In the event that a Participant's Continuous Service terminates, the Company
shall have the right, but not the obligation, to repurchase or otherwise
reacquire, any or all of the shares of Common Stock held by the Participant that
have not vested as of the date of termination under the terms of the Stock
Purchase Award Agreement. At the Board's election, the repurchase right may be
at the least of: (i) the Fair Market Value on the relevant date or (ii) the
Participant's original cost. The Company shall not be required to exercise its
repurchase option until at least six (6) months (or such longer or shorter
period of time required to avoid a charge to earnings for financial accounting
purposes) have elapsed following the purchase of the restricted stock unless
otherwise determined by the Board or provided in the Stock Purchase Award
Agreement.



(v) Transferability

. Rights to purchase or receive shares of Common Stock granted under a Stock
Purchase Award shall be transferable by the Participant only upon such terms and
conditions as are set forth in the Stock Purchase Award Agreement, as the Board
shall determine in its discretion, and so long as Common Stock awarded under the
Stock Purchase Award remains subject to the terms of the Stock Purchase Award
Agreement.



(b) Stock Bonus Awards

. Each Stock Bonus Award Agreement shall be in such form and shall contain such
terms and conditions as the Board shall deem appropriate. At the Board's
election, shares of Common Stock may be (i) held in book entry form subject to
the Company's instructions until any restrictions relating to the Stock Bonus
Award lapse; or (ii) evidenced by a certificate, which certificate shall be held
in such form and manner as determined by the Board. The terms and conditions of
Stock Bonus Award Agreements may change from time to time, and the terms and
conditions of separate Stock Bonus Award Agreements need not be identical, but
each Stock Bonus Award Agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:



(i) Consideration

. A Stock Bonus Award may be awarded in consideration for past services actually
rendered to the Company or an Affiliate.



(ii) Vesting

. Shares of Common Stock awarded under the Stock Bonus Award Agreement may be
subject to forfeiture to the Company in accordance with a vesting schedule to be
determined by the Board.



(iii) Termination of Participant's Continuous Service

. In the event a Participant's Continuous Service terminates, the Company may
receive via a forfeiture condition, any or all of the shares of Common Stock
held by the Participant which have not vested as of the date of termination of
Continuous Service under the terms of the Stock Bonus Award Agreement.



--------------------------------------------------------------------------------

(iv) Transferability

. Rights to acquire shares of Common Stock under the Stock Bonus Award Agreement
shall be transferable by the Participant only upon such terms and conditions as
are set forth in the Stock Bonus Award Agreement, as the Board shall determine
in its discretion, so long as Common Stock awarded under the Stock Bonus Award
Agreement remains subject to the terms of the Stock Bonus Award Agreement.

(c) Stock Unit Awards

. Each Stock Unit Award Agreement shall be in such form and shall contain such
terms and conditions as the Board shall deem appropriate. The terms and
conditions of Stock Unit Award Agreements may change from time to time, and the
terms and conditions of separate Stock Unit Award Agreements need not be
identical, provided, however, that each Stock Unit Award Agreement shall include
(through incorporation of the provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:



(i) Consideration

. At the time of grant of a Stock Unit Award, the Board will determine the
consideration, if any, to be paid by the Participant upon delivery of each share
of Common Stock subject to the Stock Unit Award. To the extent required by
applicable law, the consideration to be paid by the Participant for each share
of Common Stock subject to a Stock Unit Award will not be less than the par
value of a share of Common Stock. The consideration may be paid in any form
permitted under applicable law.



(ii) Vesting

. At the time of the grant of a Stock Unit Award, the Board may impose such
restrictions or conditions to the vesting of the Stock Unit Award as it, in its
absolute discretion, deems appropriate.



(iii) Payment

. A Stock Unit Award may be settled by the delivery of shares of Common Stock,
their cash equivalent, any combination thereof or in any other form of
consideration as determined by the Board and contained in the Stock Unit Award
Agreement.



(iv) Additional Restrictions

. At the time of the grant of a Stock Unit Award, the Board, as it deems
appropriate, may impose such restrictions or conditions that delay the delivery
of the shares of Common Stock (or their cash equivalent) subject to a Stock Unit
Award after the vesting of such Stock Unit Award.



(v) Dividend Equivalents

. Dividend equivalents may be credited in respect of shares of Common Stock
covered by a Stock Unit Award, as determined by the Board and contained in the
Stock Unit Award Agreement. At the discretion of the Board, such dividend
equivalents may be converted into additional shares of Common Stock covered by
the Stock Unit Award in such manner as determined by the Board. Any additional
shares covered by the Stock Unit Award credited by reason of such dividend
equivalents will be subject to all the terms and conditions of the underlying
Stock Unit Award Agreement to which they relate.



(vi) Termination of Participant's Continuous Service

. Except as otherwise provided in the applicable Stock Unit Award Agreement,
such portion of the Stock Unit Award that has not vested will be forfeited upon
the Participant's termination of Continuous Service for any reason.



(d) Stock Appreciation Rights

. Each Stock Appreciation Right Agreement shall be in such form and shall
contain such terms and conditions as the Board shall deem appropriate. The terms
and conditions of Stock Appreciation Right Agreements may change from time to
time, and the terms and conditions of separate Stock Appreciation Right
Agreements need not be identical, provided, however, that each Stock
Appreciation Right Agreement shall include (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:



(i) Strike Price and Calculation of Appreciation

. Each Stock Appreciation Right will be denominated in share of Common Stock
equivalents. The appreciation distribution payable on the exercise of a Stock
Appreciation Right will be not greater than an amount equal to the excess of (A)
the aggregate Fair Market Value (on the date of the exercise of the Stock
Appreciation Right) of a number of shares of Common Stock equal to the number of
share of Common Stock equivalents in which the Participant is vested under such
Stock Appreciation Right, and with respect to which the Participant is
exercising the Stock Appreciation Right on such date, over (B) an amount (the
strike price) that will be determined by the Board at the time of grant of the
Stock Appreciation Right.



(ii) Vesting

. At the time of the grant of a Stock Appreciation Right, the Board may impose
such restrictions or conditions to the vesting of such Stock Appreciation Right
as it, in its absolute discretion, deems appropriate.



(iii) Exercise

. To exercise any outstanding Stock Appreciation Right, the Participant must
provide written notice of exercise to the Company in compliance with the
provisions of the Stock Appreciation Right Agreement evidencing such Stock
Appreciation Right.



(iv) Payment

. The appreciation distribution in respect to a Stock Appreciation Right may be
paid in Common Stock, in cash, in any combination of the two or in any other
form of consideration as determined by the Board and contained in the Stock
Appreciation Right Agreement evidencing such Stock Appreciation Right.



--------------------------------------------------------------------------------

(v) Termination of Continuous Service

. In the event that a Participant's Continuous Service terminates, the
Participant may exercise his or her Stock Appreciation Right (to the extent that
the Participant was entitled to exercise such Stock Appreciation Right as of the
date of termination) but only within such period of time ending on the earlier
of (i) the date three (3) months following the termination of the Participant's
Continuous Service (or such longer or shorter period specified in the Stock
Appreciation Right Agreement) or (ii) the expiration of the term of the Stock
Appreciation Right as set forth in the Stock Appreciation Right Agreement. If,
after termination, the Participant does not exercise his or her Stock
Appreciation Right within the time specified herein or in the Stock Appreciation
Right Agreement (as applicable), the Stock Appreciation Right shall terminate.

(e) Other Stock Awards

. Other forms of Stock Awards valued in whole or in part by reference to, or
otherwise based on, Common Stock may be granted either alone or in addition to
Stock Awards provided for under Section 6 and the preceding provisions of this
Section 7. Subject to the provisions of the Plan, the Board shall have sole and
complete authority to determine the persons to whom and the time or times at
which such Other Stock Awards will be granted, the number of shares of Common
Stock (or the cash equivalent thereof) to be granted pursuant to such Awards and
all other terms and conditions of such Awards.



8. COVENANTS OF THE COMPANY

.



(a) Availability of Shares

. During the terms of the Stock Awards, the Company shall keep available at all
times the number of shares of Common Stock required to satisfy such Stock
Awards.



(b) Securities Law Compliance

. The Company shall seek to obtain from each regulatory commission or agency
having jurisdiction over the Plan such authority as may be required to grant
Stock Awards and to issue and sell shares of Common Stock upon exercise of the
Stock Awards; provided, however, that this undertaking shall not require the
Company to register under the Securities Act the Plan, any Stock Award or any
Common Stock issued or issuable pursuant to any such Stock Award. If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of Common Stock under the Plan, the Company
shall be relieved from any liability for failure to issue and sell Common Stock
upon exercise of such Stock Awards unless and until such authority is obtained.



9. USE OF PROCEEDS FROM STOCK

.



Proceeds from the sale of Common Stock pursuant to Stock Awards shall constitute
general funds of the Company.

10. MISCELLANEOUS

.



(a) Section 162(m) Compliance

. It is the intent of the Corporation that any Stock Awards granted under the
Plan to a Covered Employee shall qualify as "qualified performance-based
compensation" (within the meaning of Treas. Reg. 1.162-27(e)) and the Plan shall
be interpreted consistently with such intent. In furtherance of the foregoing,
if and to the extent that the Corporation intends that a Stock Award granted
under the Plan to any Covered Employee shall qualify as qualified
performance-based compensation, all decisions regarding the grant of such option
shall be made only by members of the Committee who qualify as Outside Directors.



(b)

Section 409(a) Compliance. To the extent that the Board or Committee, as
applicable, determines that any Stock Award granted under the Plan is subject to
Section 409A of the Code, the Plan and document evidencing such Stock Award
shall incorporate the terms and conditions required by Section 409A of the Code.
To the extent applicable, the Plan and any agreement evidencing a Stock Award
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof. Notwithstanding any provision of the Plan to the
contrary, in the event that following the date hereof the Board or Committee, as
applicable, determines that any Stock Award may be subject to Section 409A of
the Code and related Department of Treasury guidance (including such Department
of Treasury guidance as may be issued after the date hereof), the Board or
Committee, as applicable, may adopt such amendments to the Plan and the
applicable Stock Award agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Board or Committee, as applicable, determines are
necessary or appropriate to (a) exempt the Stock Award from Section 409A of the
Code and/or preserve the intended tax treatment of the benefits provided with
respect to the Stock Award, or (b) comply with the requirements of Section 409A
of the Code and related Department of Treasury guidance and thereby avoid the
application of any penalty taxes under such Section. The Corporation shall not
be responsible for any additional tax imposed pursuant to Section 409A of the
Code, nor will the Corporation indemnify or otherwise reimburse a Participant
for any liability incurred as a result of Section 409A of the Code.



(c) Acceleration of Exercisability and Vesting

. The Board shall have the power to accelerate the time at which a Stock Award
may first be exercised or the time during which a Stock Award or any part
thereof will vest in accordance with the Plan, notwithstanding the provisions in
the Stock Award stating the time at which it may first be exercised or the time
during which it will vest.



--------------------------------------------------------------------------------

(d) Stockholder Rights

. No Participant shall be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares of Common Stock subject to such
Stock Award unless and until such Participant has satisfied all requirements for
exercise of the Stock Award pursuant to its terms.

(e) No Employment or other Service Rights

. Nothing in the Plan, any Stock Award Agreement or other instrument executed
thereunder or any Stock Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Stock Award was granted or shall affect the
right of the Company or an Affiliate to terminate (i) the employment of an
Employee with or without notice and with or without cause, (ii) the service of a
Consultant pursuant to the terms of such Consultant's agreement with the Company
or an Affiliate or (iii) the service of a Director pursuant to the Bylaws of the
Company or an Affiliate, and any applicable provisions of the corporate law of
the state in which the Company or the Affiliate is incorporated, as the case may
be.



(f) Investment Assurances

. The Company may require a Participant, as a condition of exercising or
acquiring Common Stock under any Stock Award, (i) to give written assurances
satisfactory to the Company as to the Participant's knowledge and experience in
financial and business matters and/or to employ a purchaser representative
reasonably satisfactory to the Company who is knowledgeable and experienced in
financial and business matters and that he or she is capable of evaluating,
alone or together with the purchaser representative, the merits and risks of
exercising the Stock Award; and (ii) to give written assurances satisfactory to
the Company stating that the Participant is acquiring Common Stock subject to
the Stock Award for the Participant's own account and not with any present
intention of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (1) the issuance of the shares of Common Stock upon the exercise
or acquisition of Common Stock under the Stock Award has been registered under a
then currently effective registration statement under the Securities Act or (2)
as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.



(g) Withholding Obligations

. To the extent provided by the terms of a Stock Award Agreement, the Company
may in its sole discretion, satisfy any federal, state or local tax withholding
obligation relating to a Stock Award by any of the following means (in addition
to the Company's right to withhold from any compensation paid to the Participant
by the Company) or by a combination of such means: (i) causing the Participant
to tender a cash payment; (ii) withholding shares of Common Stock from the
shares of Common Stock issued or otherwise issuable to the Participant in
connection with the Stock Award; or (iii) by such other method as may be set
forth in the Stock Award Agreement.



11. ADJUSTMENTS UPON CHANGES IN STOCK

.



(a) Capitalization Adjustments

. If any change is made in, or other event occurs with respect to, the Common
Stock subject to the Plan or subject to any Stock Award without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company (each a "Capitalization Adjustment"),
the Plan will be appropriately adjusted in the class(es) and maximum number of
securities subject to the Plan pursuant to Sections 4(a) and 4(b) and the
maximum number of securities subject to award to any person pursuant to Section
5(c), and the outstanding Stock Awards will be appropriately adjusted in the
class(es) and number of securities and price per share of Common Stock subject
to such outstanding Stock Awards. The Board shall make such adjustments, and its
determination shall be final, binding and conclusive. (Notwithstanding the
foregoing, the conversion of any convertible securities of the Company shall not
be treated as a transaction "without receipt of consideration" by the Company.)



(b) Dissolution or Liquidation

. In the event of a dissolution or liquidation of the Company, then all
outstanding Stock Awards shall terminate immediately prior to the completion of
such dissolution or liquidation.



--------------------------------------------------------------------------------

(c) Corporate Transaction

. In the event of a Corporate Transaction, any surviving corporation or
acquiring corporation may assume or continue any or all Stock Awards outstanding
under the Plan or may substitute similar stock awards for Stock Awards
outstanding under the Plan (including but not limited to, awards to acquire the
same consideration paid to the stockholders of the Company, as the case may be,
pursuant to the Corporate Transaction), and any reacquisition or repurchase
rights held by the Company in respect of Common Stock issued pursuant to Stock
Awards may be assigned by the Company to the successor of the Company (or the
successor's parent company), if any, in connection with such Corporate
Transaction. In the event that any surviving corporation or acquiring
corporation does not assume or continue all such outstanding Stock Awards or
substitute similar stock awards for all such outstanding Stock Awards, then with
respect to Stock Awards that have been not assumed, continued or substituted and
that are held by Participants whose Continuous Service has not terminated prior
to the effective time of the Corporate Transaction, the vesting of such Stock
Awards (and, if applicable, the time at which such Stock Awards may be
exercised) shall (contingent upon the effectiveness of the Corporate
Transaction) be accelerated in full to a date prior to the effective time of
such Corporate Transaction as the Board shall determine (or, if the Board shall
not determine such a date, to the date that is five (5) days prior to the
effective time of the Corporate Transaction), and such Stock Awards shall
terminate if not exercised (if applicable) at or prior to such effective time,
and any reacquisition or repurchase rights held by the Company with respect to
such Stock Awards shall (contingent upon the effectiveness of the Corporate
Transaction) lapse. With respect to any other Stock Awards outstanding under the
Plan that have not been assumed, continued or substituted, the vesting of such
Stock Awards (and, if applicable, the time at which such Stock Award may be
exercised) shall not be accelerated, unless otherwise provided in a written
agreement between the Company or any Affiliate and the holder of such Stock
Award, and such Stock Awards shall terminate if not exercised (if applicable)
prior to the effective time of the Corporate Transaction.

(d) Change in Control

. A Stock Award may be subject to additional acceleration of vesting and
exercisability upon or after a Change in Control as may be provided in the Stock
Award Agreement for such Stock Award or as may be provided in any other written
agreement between the Company or any Affiliate and the Participant, but in the
absence of such provision, no such acceleration shall occur.



12. AMENDMENT OF THE PLAN AND STOCK AWARDS

.



(a) Amendment of Plan

. Subject to the limitations, if any, of applicable law, the Board at any time,
and from time to time, may amend the Plan. However, except as provided in
Section 11(a) relating to Capitalization Adjustments, no amendment shall be
effective unless approved by the stockholders of the Company to the extent
stockholder approval is necessary to satisfy applicable law.



(b) Stockholder Approval

. The Board, in its sole discretion, may submit any other amendment to the Plan
for stockholder approval, including, but not limited to, amendments to the Plan
intended to satisfy the requirements of Section 162(m) of the Code and the
regulations thereunder regarding the exclusion of performance-based compensation
from the limit on corporate deductibility of compensation paid to Covered
Employees.



(c) Contemplated Amendments

. It is expressly contemplated that the Board may amend the Plan in any respect
the Board deems necessary or advisable to provide eligible Employees with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to Incentive Stock Options
and/or to bring the Plan and/or Incentive Stock Options granted under it into
compliance therewith.



(d) No Impairment of Rights

. Rights under any Stock Award granted before amendment of the Plan shall not be
impaired by any amendment of the Plan unless (i) the Company requests the
consent of the Participant and (ii) the Participant consents in writing.



(e) Amendment of Stock Awards

. The Board at any time, and from time to time, may amend the terms of any one
or more Stock Awards, including, but not limited to, amendments to provide terms
more favorable than previously provided in the agreement evidencing a Stock
Award, subject to any specified limits in the Plan that are not subject to Board
discretion; provided, however, that the rights under any Stock Award shall not
be impaired by any such amendment unless (i) the Company requests the consent of
the Participant and (ii) the Participant consents in writing.



--------------------------------------------------------------------------------

13. TERMINATION OR SUSPENSION OF THE PLAN

.

(a) Plan Term

. The Board may suspend or terminate the Plan at any time. Unless sooner
terminated, the Plan shall terminate on the day before the tenth (10th)
anniversary of the date the Plan is adopted by the Board or approved by the
stockholders of the Company, whichever is earlier. No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.



(b) No Impairment of Rights

. Suspension or termination of the Plan shall not impair rights and obligations
under any Stock Award granted while the Plan is in effect except with the
written consent of the Participant.



14. EFFECTIVE DATE OF PLAN

.



The Plan shall become effective on September 1, 2011, but no Stock Award shall
be exercised unless and until the Plan has been approved by the stockholders of
the Company, which approval shall be within twelve (12) months before or after
the date the Plan is adopted by the Board.

15. CHOICE OF LAW

.



The law of the State of California shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state's conflict of laws rules.

--------------------------------------------------------------------------------

MMRGLOBAL, Inc.
Stock Option Grant Notice
(2011 Equity Incentive Plan)

MMRGLOBAL, INC. hereby grants to Optionholder an option to purchase the number
of shares of the Company's Common Stock set forth below. This option is subject
to all of the terms and conditions as set forth herein and in the Stock Option
Agreement, the Plan and the Notice of Exercise, all of which are attached hereto
and incorporated herein in their entirety.

Optionholder: [Name]

Date of Grant: [Date]

Vesting Commencement Date: [Date]

Number of Shares Subject to Option: [Number of Shares]

Exercise Price (Per Share): $[Strike Price]

Total Exercise Price: $[# shares * strike price]

Expiration Date: [Date]

Type of Grant

: □ Incentive Stock Option 1 □ Nonstatutory Stock Option



Exercise Schedule

:



Vesting Schedule

: Options vest [ ]



Payment

: By one or a combination of the following items (described in the Stock Option
Agreement): By cash or check




Additional Terms/Acknowledgements

: The undersigned Optionholder acknowledges receipt of, and understands and
agrees to, this Grant Notice, the Stock Option Agreement and the Plan.
Optionholder further acknowledges that as of the Date of Grant, this Grant
Notice, the Stock Option Agreement and the Plan set forth the entire
understanding between Optionholder and the Company regarding the acquisition of
stock in the Company and supersede all prior oral and written agreements on that
subject with the exception of (i) options previously granted and delivered to
Optionholder under the Plan, and (ii) the following agreements only:



_______________________
1 If this is an incentive stock option, it (plus your other outstanding
incentive stock options) cannot be first exercisable for more than $100,000 in
any calendar year. Any excess over $100,000 is a nonstatutory option.

2 provided, however, that should a Change in Control occur (as such term is
defined in the Company's 2011 Equity Incentive Plan), then vesting shall
immediately accelerate such that all shares shall be immediately exercisable.

--------------------------------------------------------------------------------



Other Agreements

:






MMRGLOBAL, Inc. Optionholder:

By:



Title:

Date: Date:

Attachments

: (I) Stock Option Agreement, (II) 2011 Equity Incentive Plan, and (III) Notice
of Exercise.



--------------------------------------------------------------------------------



Attachment I

Stock Option Agreement

1

--------------------------------------------------------------------------------

MMRGLOBAL, INC.
2011 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT
(INCENTIVE STOCK OPTION OR NONSTATUTORY STOCK OPTION)

Pursuant to your Stock Option Grant Notice ("Grant Notice") and this Stock
Option Agreement, MMRGlobal Inc. (the "Company") has granted you an option under
its 2011 Equity Incentive Plan (the "Plan") to purchase the number of shares of
the Company's Common Stock indicated in your Grant Notice at the exercise price
indicated in your Grant Notice. Defined terms not explicitly defined in this
Stock Option Agreement but defined in the Plan shall have the same definitions
as in the Plan.

The details of your option are as follows:

VESTING.

Subject to the limitations contained herein, your option will vest as provided
in your Grant Notice, provided that vesting will cease upon the termination of
your Continuous Service.

NUMBER OF SHARES AND EXERCISE PRICE.

The number of shares of Common Stock subject to your option and your exercise
price per share referenced in your Grant Notice may be adjusted from time to
time for Capitalization Adjustments.

METHOD OF PAYMENT.

Payment of the exercise price is due in full upon exercise of all or any part of
your option. You may elect to make payment of the exercise price in cash or by
check or in any other manner
permitted by your Grant Notice,
which may include one or more of the following:

In the Company's sole discretion at the time your option is exercised and
provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, pursuant to a program developed
under Regulation T as promulgated by the Federal Reserve Board that, prior to
the issuance of Common Stock, results in either the receipt of cash (or check)
by the Company or the receipt of irrevocable instructions to pay the aggregate
exercise price to the Company from the sales proceeds.

Provided that at the time of exercise the Common Stock is publicly traded and
quoted regularly in The Wall Street Journal, by delivery of already-owned shares
of Common Stock either that you have held for the period required to avoid a
charge to the Company's reported earnings (generally six (6) months) or that you
did not acquire, directly or indirectly from the Company, that are owned free
and clear of any liens, claims, encumbrances or security interests, and that are
valued at Fair Market Value on the date of exercise. "Delivery" for these
purposes, in the sole discretion of the Company at the time you exercise your
option, shall include delivery to the Company of your attestation of ownership
of such shares of Common Stock in a form approved by the Company.
Notwithstanding the foregoing, you may not exercise your option by tender to the
Company of Common Stock to the extent such tender would violate the provisions
of any law, regulation or agreement restricting the redemption of the Company's
stock.

WHOLE SHARES.

You may exercise your option only for whole shares of Common Stock.

SECURITIES LAW COMPLIANCE.

Notwithstanding anything to the contrary contained herein, you may not exercise
your option unless the shares of Common Stock issuable upon such exercise are
then registered under the Securities Act or, if such shares of Common Stock are
not then so registered, the Company has determined that such exercise and
issuance would be exempt

2

--------------------------------------------------------------------------------



from the registration requirements of the Securities Act. The exercise of your
option also must comply with other applicable laws and regulations governing
your option, and you may not exercise your option if the Company determines that
such exercise would not be in material compliance with such laws and
regulations.

TERM.

You may not exercise your option before the commencement of its term or after
its term expires. The term of your option commences on the Date of Grant and
expires upon the earliest of the following:

three (3) months after the termination of your Continuous Service for any reason
other than Cause, Disability or death, provided that if during any part of such
three (3) month period you may not exercise your option solely because of the
condition set forth in the preceding paragraph relating to "Securities Law
Compliance," your option shall not expire until the earlier of the Expiration
Date or until it shall have been exercisable for an aggregate period of three
(3) months after the termination of your Continuous Service;

twelve (12) months after the termination of your Continuous Service due to your
Disability;

eighteen (18) months after your death if you die either during your Continuous
Service or within three (3) months after your Continuous Service terminates;

immediately upon the termination of your Continuous Service if for Cause;

the Expiration Date indicated in your Grant Notice; or

the day before the tenth (10th) anniversary of the Date of Grant.

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the date of grant of your option and
ending on the day three (3) months before the date of your option's exercise,
you must be an employee of the Company or an Affiliate, except in the event of
your death or your permanent and total disability, as defined in Section 22(e)
of the Code. (The definition of disability in Section 22(e) of the Code is
different from the definition of the Disability under the Plan). The Company has
provided for extended exercisability of your option under certain circumstances
for your benefit but cannot guarantee that your option will necessarily be
treated as an Incentive Stock Option if you continue to provide services to the
Company or an Affiliate as a Consultant or Director after your employment
terminates or if you otherwise exercise your option more than three (3) months
after the date your employment with the Company or an Affiliate terminates.

EXERCISE

.

You may exercise the vested portion of your option (and the unvested portion of
your option if your Grant Notice so permits) during its term by delivering a
Notice of Exercise (in a form designated by the Company) together with the
exercise price to the Secretary of the Company, or to such other person as the
Company may designate, during regular business hours, together with such
additional documents as the Company may then require.

By exercising your option you agree that, as a condition to any exercise of your
option, the Company may require you to enter into an arrangement providing for
the payment by

3

--------------------------------------------------------------------------------



you to the Company of any tax withholding obligation of the Company arising by
reason of (1) the exercise of your option, (2) the lapse of any substantial risk
of forfeiture to which the shares of Common Stock are subject at the time of
exercise, or (3) the disposition of shares of Common Stock acquired upon such
exercise.

If your option is an Incentive Stock Option, by exercising your option you agree
that you will notify the Company in writing within fifteen (15) days after the
date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

TRANSFERABILITY

.

If your option is an Incentive Stock Option, your option is not transferable,
except by will or by the laws of descent and distribution, and is exercisable
during your life only by you. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to exercise your option.

If your option is a Nonstatutory Stock Option, your option is not transferable,
except (i) by will or by the laws of descent and distribution, (ii) with the
prior written approval of the Company, by instrument to an inter vivos or
testamentary trust, in a form accepted by the Company, in which the option is to
be passed to beneficiaries upon the death of the trustor (settlor) and (iii)
with the prior written approval of the Company, by gift, in a form accepted by
the Company, to a permitted transferee under Rule 701 of the Securities Act.

OPTION NOT A SERVICE CONTRACT.

Your option is not an employment or service contract, and nothing in your option
shall be deemed to create in any way whatsoever any obligation on your part to
continue in the employ of the Company or an Affiliate, or of the Company or an
Affiliate to continue your employment. In addition, nothing in your option shall
obligate the Company or an Affiliate, their respective stockholders, Boards of
Directors, Officers or Employees to continue any relationship that you might
have as a Director or Consultant for the Company or an Affiliate.

WITHHOLDING OBLIGATIONS.

At the time you exercise your option, in whole or in part, or at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision as instructed by the Company (including by means of a
"cashless exercise" pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board to the extent instructed by the
Company), for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or an Affiliate, if any, which arise
in connection with the exercise of your option.

The Company may, in its sole discretion, and in compliance with any applicable
legal conditions or restrictions, withhold from fully vested shares of Common
Stock otherwise issuable to you upon the exercise of your option a number of
whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid variable award accounting). Any adverse

4

--------------------------------------------------------------------------------



consequences to you arising in connection with such share withholding procedure
shall be your sole responsibility.

You may not exercise your option unless the tax withholding obligations of the
Company and/or any Affiliate are satisfied. Accordingly, you may not be able to
exercise your option when desired even though your option is vested, and the
Company shall have no obligation to issue a certificate for such shares of
Common Stock or release such shares of Common Stock from any escrow provided for
herein unless such obligations are satisfied.

NOTICES.

Any notices provided for in your option or the Plan shall be given in writing
and shall be deemed effectively given upon receipt or, in the case of notices
delivered by mail by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.

GOVERNING PLAN DOCUMENT.

Your option is subject to all the provisions of the Plan, the provisions of
which are hereby made a part of your option, and is further subject to all
interpretations, amendments, rules and regulations, which may from time to time
be promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of your option and those of the Plan, the provisions of
the Plan shall control.

5

--------------------------------------------------------------------------------

Attachment II

2011 Equity Incentive Plan

--------------------------------------------------------------------------------



Attachment III

Notice of Exercise

--------------------------------------------------------------------------------

NOTICE OF EXERCISE

MMRGlobal, Inc.
4401 Wilshire Blvd., Suite 200
Los Angeles, CA 90010

Date of Exercise: ______________________________

Ladies and Gentlemen:

This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

Type of option (check one): Incentive  Nonstatutory 

Stock option dated:

Number of shares as
to which option is
exercised:

Certificates to be
issued in name of:

Total exercise price: $

Cash payment delivered
herewith: $

Value of _______ shares of
MMRGlobal, Inc. common
stock delivered herewith2: $ ________________

By this exercise, I agree to provide such additional documents as you may
require pursuant to the terms of the 2011 Equity Incentive Plan, to provide for
the payment by me to you (in the manner designated by you) of your withholding
obligation, if any, relating to the exercise of this option, and if this
exercise relates to an incentive stock option, to notify you in writing within
fifteen (15) days after the date of any disposition of any of the shares of
Common Stock issued upon exercise of this option that occurs within two (2)
years after the date of grant of this option and within one (1) year after such
shares of Common Stock are issued upon exercise of this option.

I hereby make the following certifications and representations with respect to
the number of shares of Common Stock of the Company listed above (the "Shares"),
which are being acquired by me for my own account upon exercise of the Option as
set forth above:

I warrant and represent to the Company that I have no present intention of
distributing or selling said Shares, except as permitted under the Securities
Act and any applicable state securities laws.

_______________________
2 Shares must meet the public trading requirements set forth in the option.
Shares must be valued in accordance with the terms of the option being
exercised, must have been owned for the minimum period required in the option,
and must be owned free and clear of any liens, claims, encumbrances or security
interests. Certificates must be endorsed or accompanied by an executed
assignment separate from certificate.

--------------------------------------------------------------------------------



I further acknowledge that all certificates representing any of the Shares
subject to the provisions of the Option shall have endorsed thereon appropriate
legends reflecting the foregoing limitations, as well as any legends reflecting
restrictions pursuant to the Company's Certificate of Incorporation, Bylaws
and/or applicable securities laws.



Very truly yours,
____________________________